NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s Article 19 amendments filed on 04/23/2019 and ordered by the Office on 09/17/2020 for entry.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 04/23/2019, claims 1, 10, and 18 were amended.  Claims 1-20, as filed on 04/23/2019, are currently pending and considered below.

Response to Amendment
The claim objections have not been obviated in view of applicant’s amendments filed 04/23/2019, see below.  The rejections under 35 U.S.C. § 112(b) have not been obviated in view of applicant’s amendments filed 04/23/2019, see below.  The rejections of claims 1-5, 10, 11, 14, and 17-19 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments filed 04/23/2019.  The rejections of claims 6, 8, 15, and 20 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments filed 04/23/2019.
Claims 1-20, as filed on 04/23/2019, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Mr. Adam Denmead (Registration Number 73,303) on 03/18/2021.

The application has been amended as follows:
In claim 10, line 6, “the upright” has been replaced with --- an upright ---.

In claim 18, line 1, “A method of operating an exercise machine, comprising” has been replaced with --- A method of operating an exercise machine, the method comprising ---.

In claim 18, line 12, “a counterweight” has been replaced with --- the moveable counterweight ---.

In claim 19, line 2, “the counterweight, wherein the counterweight” has been replaced with --- the moveable counterweight, wherein the moveable counterweight ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Rexach – US 5,725,459; Roh – KR 20140045763 A; Böhm – DE 4442892 A1) fails to teach or render obvious a pulley rack for an exercise 
wherein the fixed attachment end assembly of the pull cable is connected to the cable end assembly adjacent to a first vertical side of the upright, and wherein a section of the pull cable extends from the pullable end through the cable end assembly and downwardly to one of the guide pulleys mounted below the cable end assembly along a second vertical side of the upright (claim 1); and
a first cable section extending from a fixed connection at the cable end assembly along a first vertical side of the upright to a first of the counterweight pulleys, and a second cable section extending downwardly from a pullable connection at the cable end assembly along a second vertical side of the upright around one of the guide pulleys and to the first of the counterweight pulleys (claim 10).
The prior art of record (Rexach – US 5,725,459; Roh – KR 20140045763 A; Böhm – DE 4442892 A1) fails to teach or render obvious a method of operating an exercise machine in combination with all of the elements and structural and functional relationships as claimed and further including:
wherein the cable end assembly has a fixed attachment to a first end of a pull cable adjacent to a first vertical side of the upright, and wherein the pull cable, between the first end and the second end, extends downwardly from the cable end assembly along a second vertical side of the upright (claim 18).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a 

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784